Citation Nr: 0303482	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  00-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis A.

2.  Entitlement to service connection for residuals of 
hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought.  

The veteran initiated his claim as one for entitlement to 
service connection for Hepatitis C.  In support of his claim, 
he provided a letter from a VA physician dated in September 
1999, which explained to the effect that he had acute 
Hepatitis A while in the military.  At his hearing before the 
undersigned in January 2002, the issue was clarified to 
reflect that the veteran was seeking entitlement to service 
connection for the hepatitis that he had in service 
(Hepatitis A).  However, in correspondence received in 
December 2002, the veteran asserted that his claim was for 
residuals of hepatitis, and he emphasized that his claim was 
without restriction as to hepatitis A or Hepatitis C.  
Inasmuch as the respective disorders reflect distinctive 
conditions and for the purposes of clarity, the issues have 
been restyled as set forth on the first page of this 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran had an episode of acute hepatitis A in 
service, which resolved without residuals.

3.  The veteran's hepatitis C is unrelated to service.

CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of 
hepatitis A is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 

2.  Entitlement to service connection for residuals of 
hepatitis C is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Consequently, the VA is obligated to assist a claimant in the 
development of his/her claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  In addition to eliminating the well-groundedness 
requirement, the statute also amplified and defined the duty 
to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  For example, with respect to the claims 
for service connection, although the veteran was informed of 
the evidence needed to establish a "well-grounded" claim, 
which is no longer a valid basis for service connection, see 
VCAA, supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  

In the context of a service connection claim, even though the 
veteran should submit evidence to establish the presence of a 
claimed disorder and an association between a claimed 
disorder and military service, the VA, in the context of its 
various examinations afforded to the veteran, has undertaken 
to satisfy any of obligations in those regards.  Any other of 
the veteran's obligations, such as the need to attend 
scheduled examinations, appear to have been fully satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
the veteran was afforded an opportunity to supplement the 
record with any additional evidence.  Therefore, any 
deficiency in notice is considered harmless.  Accordingly, a 
remand back to the RO for compliance with the new duty to 
assist requirements is not necessary, and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Outpatient treatment records during the veteran's military 
service stated that the veteran was "thought" to have 
contracted hepatitis in March 1978, and he gave a history of 
being exposed to hepatitis some 4 years earlier (which would 
have been prior to his entrance onto active duty).  
Nevertheless, records from March 13, 1978 reflect a liver 
function test as essentially normal, with only mild elevation 
of SGPT; progress was described as "good' and that "the 
patient had a relatively short course".  On his separation 
examination, the examiner noted a history of hepatitis from 
1978 NCNS (no complications, no sequelae).  The records do 
not reflect any evidence of drug use, such as treatment or 
needle marks, during service.

In 1998, the veteran was afforded testing which results were 
positive for hepatitis C.  He asserts that his current 
hepatitis is related to service, but the Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

After the veteran's personal hearing before the undersigned 
in January 2001, the Board undertook additional development 
to include affording him an examination.  The examination was 
administered in August 2002.  He indicated that he never had 
any transfusions or tattoos.  The veteran acknowledged a 
history of injecting hard drugs.  The circumstances he 
reported as associated with his hepatitis in service were 
purportedly connected with a contaminated water fountain and 
that other people came down with a similar illness at that 
time.  The veteran reported tenderness and sensitivity in the 
liver area.  On physical examination, he did not appear 
chronically ill.  There was no evidence of ascities.  A liver 
fullness could be detected 6 centimeters below the right 
coastal margin, but with overall liver size normal by 
percussion.  There was no splenomegaly.  Laboratory testing 
confirmed a history of hepatitis A.  Impression was that the 
veteran was positive for hepatitis C and that the hepatitis 
contracted in service was hepatitis A, considering the brief 
illness, the severity with rapid resolution, the other cases 
in the same barracks.  There was no relationship between the 
hepatitis A in service and Hepatitis C.  The Hepatitis C risk 
factor was IV drug use unrelated to service.  Hepatitis A was 
characterized as an "acute" condition in service, and the 
examination did not produce diagnosis or impression of any 
associated pathological sequelae.

In consideration of the foregoing and the separation 
examination, which noted no complications, no sequelae of 
hepatitis A, the evidence does not demonstrate that the 
complaints which the appellant suffered during service were 
anything more than acute and transitory in nature.  The 
present-day evidence does not demonstrate any showing of 
residual pathology.  Similarly, there is no medical evidence 
tending to show that the symptoms in service represented a 
chronic disability(ies) rather than acute and transitory 
conditions.  In the absence of a diagnosis or impression of 
any associated pathological sequelae related to the acute 
Hepatitis A episode, the preponderance of the evidence is 
against entitlement to service connection for residuals of 
hepatitis A.  Moreover, in the absence of competent evidence 
associating the veteran's current hepatitis C to service, the 
preponderance of the evidence is, likewise, against that 
claim.  

Parenthetically, the Board notes that under the laws 
administered by the VA, direct service connection may be 
granted only where a disability was incurred or aggravated in 
the line of duty and was not the result of the veteran's own 
willful misconduct or, for any claim filed after October 31, 
1990, the result of the veteran's abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).  The Board 
further notes in passing that, even if it were to be accepted 
that the veteran had engaged in intravenous drug use in 
service, and that his hepatitis C resulted from that 
activity, the disease could not be service connected on that 
basis.  The law, as cited above, prohibits such a grant, on 
the basis that the disability arose due to the veteran's own 
willful misconduct.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 
3.301(a), (d).  The Board does not feel it is necessary to 
reach this question in this case.  Instead, the Board finds, 
as fully discussed above, that the preponderance of the 
evidence is against a finding that the incurrence of 
hepatitis is attributable to service.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to service connection for hepatitis A is denied. 

Entitlement to service connection for hepatitis C is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

